DETAILED ACTION
This Action is responsive to the Amendment filed on 10/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (WO 2019/018193 A1).

Regarding claim 1, Li (see, e.g., FIG. 2) discloses a semiconductor light-emitting device comprising:
a substrate 102, 106 including a base member 102 and a conductive part 106 (Para 0017, Para 0020);
a semiconductor light-emitting element 112 supported on the substrate 102 (Para 0017, Para 0018); and
a resin member 120 covering at least a portion of the substrate 102, 106 (Para 0019), wherein
102 has a front surface e.g., top, side surfaces of 104(a), 104(b) and a back surface e.g., bottom surfaces of 104(a), 104(b) that face opposite to each other in a thickness direction,
the conductive part 106 includes a front portion e.g., top, side portions of 106 formed on the front surface e.g., top, side surfaces of 104(a), 104(b),
the semiconductor light-emitting element 112 is mounted on the front portion e.g., top portion of 106, and
the resin member 120 includes a frame-shaped portion 120 (peripheral portions) surrounding the semiconductor light-emitting element 112 as viewed in the thickness direction e.g., y-direction, and a front-surface covering portion 120 (center portion) connected to the frame-shaped portion 120 (peripheral portions) and covering a portion of the front surface e.g., top, side surfaces of 104(a), 104(b) of the base member 102 that is exposed from the front portion e.g., top, side portions of 106, the frame-shaped portion 120 (peripheral portions) and the front-surface covering portion 120 (center portion) being made of a same resin material (Para 0019).

Regarding claim 2, Li (see, e.g., FIG. 2) teaches that the front portion e.g., top, side portions of 106 includes a front first portion 106 [portion on 104(a)] and a front second portion 106 [portion on 104(b)] that are spaced apart from each other in a first direction e.g., x-direction perpendicular to the thickness direction e.g., y-direction, and the front-surface covering portion 120 (center portion) is positioned between the front first portion 106 [portion on 104(a)] and the front second portion 106 [portion on 104(b)]. 


e.g., FIG. 2) teaches that the front first portion 106 [portion on 104(a)] has a front-portion first surface e.g., top, side surface of 106 on 104(a) that faces a side which the front surface e.g., top, side surfaces of 104(a), 104(b) faces, the front second portion 106 [portion on 104(b)] has a front-portion second surface e.g., top, side surface of 106 on 104(b) that faces the side which the front surface e.g., top, side surfaces of 104(a), 104(b) faces, and the front-surface covering portion 120 (center portion) has a front-surface covering-portion first surface e.g., top surface of 120 (center portion) that is flush with the front-portion first surface e.g., top, side surface of 106 on 104(a) and the front-portion second surface e.g., top, side surface of 106 on 104(b).

Regarding claim 6, Li (see, e.g., FIG. 2) teaches that the front-surface covering portion 120 (center portion) crosses over a region surrounded, as viewed in the thickness direction e.g., y-direction, by the frame-shaped portion 120 (peripheral portion) in a second direction e.g., z-direction perpendicular to the first direction e.g., x-direction.

Regarding claim 14, Li (see, e.g., FIG. 2) teaches that the semiconductor light-emitting element 112 is mounted on the front first portion 106 [portion on 104(a)].

Regarding claim 15, Li (see, e.g., FIG. 2) teaches a wire 116 connected to the semiconductor light-emitting element 112 and the front second portion 106 [portion on 104(b)] (Para 0017).

Regarding claim 16, Li (see, e.g., FIG. 2) teaches a wire 116 connected to the semiconductor light-emitting element 112 and the front first portion 106 [portion on 104(a)] (Para 0017).
e.g., FIG. 2) teaches that the semiconductor light-emitting element 112 is electrically bonded to the front first portion 106 [portion on 104(a)] and the front second portion 106 [portion on 104(b)].

Regarding claim 18, Li (see, e.g., FIG. 2) teaches a light-transmittable resin member 122 loaded in a space surrounded by the frame-shaped portion 120 (peripheral portions) and covering the semiconductor light-emitting element 112, the light- transmittable resin member 122 allowing light from the semiconductor light-emitting element 122 to pass therethrough (Para 0024).

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 4-5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        12/22/2021